365 F.3d 534
In re: Raymond B. YATES, DebtorWilliam T. Hendon, Trustee Plaintiff — Appelleev.Raymond B. Yates, M.D., P.C., Profit Sharing Plan; Raymond B. Yates, Trustee, Defendants — Appellants
No. 00-6023.
United States Court of Appeals, Sixth Circuit.
April 8, 2004.

Conrad M. Troutman, Troutman & Troutman, LaFollette, TN, for Appellee.
William S. Lockett, Jr., James A. Holifield, Jr., Kennerly, Montgomery & Finley, Knoxville, TN, for Appellants.
Before: NELSON, CLAY, and GARWOOD, Circuit Judges.

ORDER

1
The Supreme Court having reversed the judgment entered by this court on April 19, 2002 (see opinion reported at 287 F.3d 521), and the case having been remanded for further proceedings consistent with the Supreme Court's opinion, including consideration of questions raised earlier but not resolved (see Raymond B. Yates, M.D., P.C. Profit Sharing Plan v. Hendon, 541 U.S. 1, 124 S.Ct. 1330, 1345, 158 L.Ed.2d 40 (2004)), the case is remanded to the United States District Court for the Eastern District of Tennessee for remand to the United States Bankruptcy Court for the Eastern District of Tennessee with instructions to conduct further proceedings not inconsistent with the opinion of the Supreme Court.


2
IT IS SO ORDERED.